DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the after-final papers filed 4/14/2022 ("Remarks”) had been thoroughly considered in the advisory action dated 5/3/2022. The following issues from the 2/15/2022 final action were overcome: 
a)	The rejections of claims 1-6, 8-14, 22-23, 26-27, 30-33 and 36-37 under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more have been overcome because the claimed steps are recited in such a manner that they may not reasonably be performed purely in the human mind.

	b)	The rejection of claim(s) 1-6, 8-14, 22-23, 26-27, 31-33 and 36-39 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chiu (US 2016/0017419 A1; previously cited) were view of the amendments to the claims.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.

The amendments and arguments presented in the papers filed 5/24/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 2/15/2022 listed below have been reconsidered as indicated. The Examiner’s responses to the Remarks are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below.

Claim Interpretation
The term “modification” in line 12 is part of the intended outcome of “comparing” step c is interpreted in view of the instant specification (p. 7) as referring to:
any change in the nucleic acid sequence, i.e. in the nucleotide sequence, occurring compared to a reference sequence, and does not refer to epigenetic changes, which are herein termed "epigenetic alteration"

Non-limiting examples of “modifications” include: mutations; deletions, insertions, substitutions, duplications and translocations of nucleotides or sequences; and SNPs (p. 7).
	In claim 1, “sequencing” step b is broadly interpreted as encompassing bisulfite sequencing of modified samples and sequencing of native DNA using nanopore sequencing, single-molecule based sequencing, tunneling based detection and any combination thereof.
	In claim 1, the term “reference database” is broadly interpreted in view of the instant specification as being of any size and “not particularly limited as long as” aspects of the nucleic acid may be determined (p. 11) and contains any amount of information regarding sequences of healthy genomes, cancer genomes, short genetic variations or exomes for the first reference database and any amount of information regarding methylation in the second reference database.

	In claim 3, a “malfunction” referred to as part of the intended outcome of the “linking” step e is interpreted as encompassing such things as the cell being malignant or part of a tumor in view of p. 13 of the instant specification.
	Claim 3 is interpreted as reciting an intended use of the linkage resulting from claim 1. It is noted a step of “linking” is not required in view of the amendments to the claims but rather is the result that flows from performing steps (a) to (d). In other words, if one performs steps (a) to (b) they have achieved the result of linking one or more modifications of a nucleic acid to a specific cell type.

	In claim 5, the third reference database may be different from or the same as the second reference database in view of p. 15 of the instant specification.

	The term “the epigenetic profile” in reference to the at least one nucleic acid is interpreted as referring to any epigenetic features that are inherently part of the at least one nucleic acid.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, 10-12, 14, 22-24, 26-28, 30-31, 33-34 and 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The following are new rejections.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims encompass embodiments in which a single nucleic acid has both an epigenetic profile that is used to correlate with a specific cell type and a modification. 
The instant specification describes genes in the examples, such EGFR, DCC and TSLP, and linking modifications to certain types of cells. These genes are not located on the same chromosome, as they reside on chromosomes 7, 18 and 5, respectively. Thus, the example does not “link” the EGFR mutation to lung tissue based on the epigenetic profile of EGFR. There is no indication that the DCC and TSLP fragments had modifications that could be linked with their epigenetic profiles. In other words, the example does not identify a single nucleic acid that has both a useful methylation profile and a modification. Thus, the example does not demonstrate possession of the full scope of the claimed invention which looks at both modifications and methylation profile in the context of a single nucleic acid molecule and results in linking the modification to a particular type of cell that contained that specific nucleic acid. 
The instant specification does not identify any sequence reads from a single nucleic acid of the sample that both contains an epigenetic profile that maps to a particular cell type as well as a modification of interest.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites “the DNA sequence”. The recitation lacks proper antecedent basis as the claim fails to previously set forth any “DNA” sequence element.
Regarding claim 37, the claim recites “the DNA sequence”. The recitation lacks proper antecedent basis as the claim fails to previously set forth any “DNA” sequence element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8, 10-12, 14, 22-31, 33-34 and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2016/0017419 A1; previously cited) in view of Croce (US 2013/0190386 A1; previously cited) and Cracauer (US 2007/0178474 A1).
The following are new rejections addressing the amendments to the claims.
Regarding claims 1, 6 and 24-25, Chiu teaches sequencing nucleic acids from plasma as a body fluid of a subject (Fig. 1 and 29; para. 40, 96, 272-328), including the use of single molecule sequencing methods, such as nanopore sequencing (para. 99).
Chiu teaches determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328).
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such as copy number aberrations (e.g. duplications or deletions) (Fig. 29; para. 272-328) or genomic rearrangements, single-nucleotide variations, or repeat expansions and microsatellite instabilities (para. 327). The reference genomes would include short genetic variations, such as single-nucleotide variations.
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328).
The claim states steps (a) to (d) result in “linking the one or more modifications of the at least one nucleic acid sequencing obtained in c) to the specific cell type of step d)”. There “thereby” clause does not further limit how steps (a) to (d) are performed. Because Chiu teaches elements encompassed by steps (a) to (d), Chiu’s teachings are sufficient to accomplish the result and intended use of the claim as set forth in the preamble and the “thereby” clause.
Regarding claim 3, Chiu teaches the modifications, such as copy number aberrations or genomic rearrangements, single-nucleotide variations, or repeat expansions and microsatellite instabilities, are used to determine a malfunction of the cell type, such as malignancy or cancer (para. 47, 308).
Regarding claim 4, Chiu teaches the methylome or measure of the amount of DNA methylation determined is for a sample from a vertebrate in the form of a human (para. 53, 54 and 59).
Regarding claim 5, Chiu teaches comparing the methylation level to that observed in cancer tissues such as colon cancer (para. 134 and 167-168 and 170 and 308).
Regarding claims 8 and 28-29, Chiu teaches sequencing the nucleic acids (Fig. 1 and 29; para. 40, 96, 272-328).
Chiu further teaches determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328).
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such as copy number aberrations (e.g. duplications or deletions) that are found in cancer and thus indicative of malignant conditions (Fig. 29; para. 272-328).
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328).
The claim states steps (a) to (d) result in “linking the one or more modifications of the at least one nucleic acid sequencing obtained in c) to the specific cell type of step d)”. There “thereby” clause does not further limit how steps (a) to (d) are performed. Because Chiu teaches elements encompassed by steps (a) to (d), Chiu’s teachings are sufficient to accomplish the result and intended use of the claim as set forth in the preamble and the “thereby” clause.
Regarding claim 10, Chiu teaches the methylome or measure of the amount of DNA methylation determined is for a sample from a vertebrate in the form of a human (para. 53, 54 and 59).
Regarding claim 11, Chiu teaches comparing the methylation level to that observed in cancer tissues such as colon cancer (para. 134 and 167-168 and 170).
Regarding claim 12, Chiu teaches sequencing the nucleic acids (Fig. 1 and 29; para. 40, 96, 272-328) and determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328), as encompassed by step a.
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such as copy number aberrations (e.g. duplications or deletions) (Fig. 29; para. 272-328) as encompassed by step b.
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328) as encompassed by step c.
Chiu teaches the use of a computer program (para. 51, 89, 272).
The claim states steps (a) to (d) result in “linking the one or more modifications of the at least one nucleic acid sequencing obtained in c) to the specific cell type of step d)”. There “thereby” clause does not further limit how steps (a) to (d) are performed. Because Chiu teaches elements encompassed by steps (a) to (d), Chiu’s teachings are sufficient to accomplish the result and intended use of the claim as set forth in the preamble and the “thereby” clause.
Regarding claim 14, Chiu teaches comparing the methylation level to that observed in cancer tissues such as colon cancer (para. 134 and 167-168 and 170).
Regarding claims 22 and 26, Chiu teaches the use of single-molecule sequencing and bisulfite sequencing (para. 99), which simultaneously sequences a nucleic acid and determines at least a part of the nucleic acids epigenetic profile.
Regarding claims 23 and 27, Chiu teaches the one or more modifications includes single nucleotide mutations as single nucleotide substitutions (para. 308) and single-nucleotide variations (para. 327), which broadly encompasses single nucleotide deletions, insertions and/or substitutions.
Regarding claims 30, 34-35 and 37, Chiu teaches sequencing nucleic acids from plasma as a body fluid of a subject (Fig. 1 and 29; para. 40, 96, 272-328), including the use of single molecule sequencing methods, such as nanopore sequencing (para. 99).
Chiu teaches determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328).
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such as copy number aberrations (e.g. duplications or deletions) (Fig. 29; para. 272-328) or genomic rearrangements, single-nucleotide variations, or repeat expansions and microsatellite instabilities (para. 327). The reference genomes would include short genetic variations, such as single-nucleotide variations.
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328).
Regarding claim 31, Chiu teaches the use of single-molecule sequencing and bisulfite sequencing (para. 99), which simultaneously sequences a nucleic acid and determines at least a part of the nucleic acids epigenetic profile.
Regarding claim 33, Chiu teaches the one or more modifications includes single nucleotide mutations as single nucleotide substitutions (para. 308) and single-nucleotide variations (para. 327), which broadly encompasses single nucleotide deletions, insertions and/or substitutions.
Regarding claim 36, Chiu teaches comparing the methylation level to that observed in cancer tissues such as colon cancer (para. 134 and 167-168 and 170).
Regarding claims 38 and 39, Chiu teaches the methylome or measure of the amount of DNA methylation determined is for a sample from a vertebrate in the form of a human (para. 53, 54 and 59).
While Chiu teaches the use of reference genomes and tissue-specific methylation patterns can be retrieved from public database(s) or previous studies (para. 94), Chiu does not teach the use of one of the databases recited in claims 1, 8, 12, 24, 28, 30 and 34.
	However, Croce demonstrates that TCGA was a well-known and established database having data regarding DNA methylation and somatic mutations, among other information (para. 228) as well as the COSMIC database.
	It would have been prima facie obvious to the ordinary artisan at the time of filing the present application to have modified the method of Chiu by using the established and publicly available TCGA database as the first and second references with or without the Catalogue of Somatic Mutations In Cancer (COSMIC) database in the context of deconvolution as a source of tissue specific sequences and/or methylation profiles. One would have been motivated to use the TCGA database with or without the COSMIC database as it provides both methylation data and somatic mutation data for a wealth of cancer types in a tissue specific and cancer specific manner, including those with clinical data available. The modification has a reasonable expectation of success as the TCGA and COSMIC databases provide reference genomes for comparisons and determinations made in the context of the method of Chiu.
Regarding claims 1, 8, 12, 24, 28, 30 and 34, Chiu teaches the use of a computer program (para. 51, 89, 272).
While Chiu does not specifically teach simultaneously comparing data to multiple reference database, the capability to do so was known in the art.
Cracauer teaches the use of computer systems that directs information, such as sequence data, to multiple nodes for multiple concurrent database searches (para. 460).
It would have been prima facie obvious to have modified the method of Chiu by using computer systems such as that of Cracauer to perform the two steps of comparing collected data to reference databases at the same time. For example, the bisulfite sequencing of Chiu would be queried against both the TCGA database and the COSMIC database at the same time. This would save the user time in regards to the analysis of the data by running queries concurrently rather than sequentially.

Claims 1, 3-6, 8, 10-12, 14, 22-31, 33-34 and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2016/0017419 A1; previously cited) in view of Croce (US 2013/0190386 A1).
The following are modified rejections addressing the amendments to the claims.
Regarding claims 1, 6 and 24-25, Chiu teaches sequencing nucleic acids from plasma as a body fluid of a subject (Fig. 1 and 29; para. 40, 96, 272-328), including the use of single molecule sequencing methods, such as nanopore sequencing (para. 99).
Chiu teaches determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328).
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such as copy number aberrations (e.g. duplications or deletions) (Fig. 29; para. 272-328) or genomic rearrangements, single-nucleotide variations, or repeat expansions and microsatellite instabilities (para. 327). The reference genomes would include short genetic variations, such as single-nucleotide variations.
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328).
The claim states steps (a) to (d) result in “linking the one or more modifications of the at least one nucleic acid sequencing obtained in c) to the specific cell type of step d)”. There “thereby” clause does not further limit how steps (a) to (d) are performed. Because Chiu teaches elements encompassed by steps (a) to (d), Chiu’s teachings are sufficient to accomplish the result and intended use of the claim as set forth in the preamble and the “thereby” clause.
Regarding claim 3, Chiu teaches the modifications, such as copy number aberrations or genomic rearrangements, single-nucleotide variations, or repeat expansions and microsatellite instabilities, are used to determine a malfunction of the cell type, such as malignancy or cancer (para. 47, 308).
Regarding claim 4, Chiu teaches the methylome or measure of the amount of DNA methylation determined is for a sample from a vertebrate in the form of a human (para. 53, 54 and 59).
Regarding claim 5, Chiu teaches comparing the methylation level to that observed in cancer tissues such as colon cancer (para. 134 and 167-168 and 170 and 308).
Regarding claims 8 and 28-29, Chiu teaches sequencing the nucleic acids (Fig. 1 and 29; para. 40, 96, 272-328).
Chiu further teaches determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328).
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such as copy number aberrations (e.g. duplications or deletions) that are found in cancer and thus indicative of malignant conditions (Fig. 29; para. 272-328).
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328).
The claim states steps (a) to (d) result in “linking the one or more modifications of the at least one nucleic acid sequencing obtained in c) to the specific cell type of step d)”. There “thereby” clause does not further limit how steps (a) to (d) are performed. Because Chiu teaches elements encompassed by steps (a) to (d), Chiu’s teachings are sufficient to accomplish the result and intended use of the claim as set forth in the preamble and the “thereby” clause.
Regarding claim 10, Chiu teaches the methylome or measure of the amount of DNA methylation determined is for a sample from a vertebrate in the form of a human (para. 53, 54 and 59).
Regarding claim 11, Chiu teaches comparing the methylation level to that observed in cancer tissues such as colon cancer (para. 134 and 167-168 and 170).
Regarding claim 12, Chiu teaches sequencing the nucleic acids (Fig. 1 and 29; para. 40, 96, 272-328) and determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328), as encompassed by step a.
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such as copy number aberrations (e.g. duplications or deletions) (Fig. 29; para. 272-328) as encompassed by step b.
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328) as encompassed by step c.
Chiu teaches the use of a computer program (para. 51, 89, 272).
The claim states steps (a) to (d) result in “linking the one or more modifications of the at least one nucleic acid sequencing obtained in c) to the specific cell type of step d)”. There “thereby” clause does not further limit how steps (a) to (d) are performed. Because Chiu teaches elements encompassed by steps (a) to (d), Chiu’s teachings are sufficient to accomplish the result and intended use of the claim as set forth in the preamble and the “thereby” clause.
Regarding claim 14, Chiu teaches comparing the methylation level to that observed in cancer tissues such as colon cancer (para. 134 and 167-168 and 170).
Regarding claims 22 and 26, Chiu teaches the use of single-molecule sequencing and bisulfite sequencing (para. 99), which simultaneously sequenced a nucleic acid and determined at least a part of the nucleic acids epigenetic profile.
Regarding claims 23 and 27, Chiu teaches the one or more modifications includes single nucleotide mutations as single nucleotide substitutions (para. 308) and single-nucleotide variations (para. 327), which broadly encompasses single nucleotide deletions, insertions and/or substitutions.
Regarding claims 30, 34-35 and 37, Chiu teaches sequencing nucleic acids from plasma as a body fluid of a subject (Fig. 1 and 29; para. 40, 96, 272-328), including the use of single molecule sequencing methods, such as nanopore sequencing (para. 99).
Chiu teaches determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328).
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such as copy number aberrations (e.g. duplications or deletions) (Fig. 29; para. 272-328) or genomic rearrangements, single-nucleotide variations, or repeat expansions and microsatellite instabilities (para. 327). The reference genomes would include short genetic variations, such as single-nucleotide variations.
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328).
Regarding claim 31, Chiu teaches the use of single-molecule sequencing and bisulfite sequencing (para. 99), which simultaneously sequence a nucleic acid and determine at least a part of the nucleic acids epigenetic profile.
Regarding claim 33, Chiu teaches the one or more modifications includes single nucleotide mutations as single nucleotide substitutions (para. 308) and single-nucleotide variations (para. 327), which broadly encompasses single nucleotide deletions, insertions and/or substitutions.
Regarding claim 36, Chiu teaches comparing the methylation level to that observed in cancer tissues such as colon cancer (para. 134 and 167-168 and 170).
Regarding claims 38 and 39, Chiu teaches the methylome or measure of the amount of DNA methylation determined is for a sample from a vertebrate in the form of a human (para. 53, 54 and 59).
While Chiu teaches the use of reference genomes and tissue-specific methylation patterns can be retrieved from public database(s) or previous studies (para. 94), Chiu does not teach the use of one of the databases recited in claims 1, 8, 12, 24, 28, 30 and 34.
	However, Croce demonstrates that TCGA was a well-known and established database having data regarding DNA methylation and somatic mutations, among other information (para. 228) as well as the COSMIC database.
	It would have been prima facie obvious to the ordinary artisan at the time of filing the present application to have modified the method of Chiu by using the established and publicly available TCGA database as the first and second references with or without the Catalogue of Somatic Mutations In Cancer (COSMIC) database in the context of deconvolution as a source of tissue specific sequences and/or methylation profiles. One would have been motivated to use the TCGA database with or without the COSMIC database as it provides both methylation data and somatic mutation data for a wealth of cancer types in a tissue specific and cancer specific manner, including those with clinical data available. The modification has a reasonable expectation of success as the TCGA and COSMIC databases provide reference genomes for comparisons and determinations made in the context of the method of Chiu.
Regarding claims 1, 8, 12, 24, 28, 30 and 34, Chiu teaches the use of a computer program (para. 51, 89, 272).
Because the combination suggests the use of the same known database for both the first and second database, it would have been prima facie obvious to have performed the two steps of comparing collected data to reference databases at the same time. The bisulfite sequencing of Chiu accomplishes both steps (a) and (b), and thus querying the sequencing data against a database such as TCGA would accomplish the two comparing steps recited in the claim.

Response to the traversal of the rejections over Chiu and Croce
	The Remarks argue Chiu teaches a sequential method of obtaining a CNA first and then detecting the tissue origin of CNA through methylation deconvolution (p. 10-12).
	The claims broadly encompass first and second databases that are the same. In this embodiment, it would be obvious to analyze the sequence information of Chiu for both modifications and for methylation deconvolution at the same time. Such a method would save the user time rather than performing to separate comparison analyses sequentially. Furthermore, the modification would provide a more comprehensive analysis of the nucleic acid sample as it identifies any number of tissues, organs or cellular origins of the nucleic acids of the sample as well as identifying any number of mutations that may be present in the nucleic acid sample.

	The Remarks argue absent applicant’s disclosure there is no reason to perform the two analyses simultaneously (p. 12).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634